Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I identified as claims 1-14, 24-37 and 47-50 without traverse in the reply filed on 7/18/2022 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



3.	Claims 1-6, 13-14, 24-29, 36-37 and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO publication WO 2021/054801 (Provisional Application 62/902,418) to Ko et al. (hereinafter Ko) in view of US Publication US 2019/0364520 to Kazmi et al. (hereinafter Kazmi)  

 	 As to claims 1 and 24, Ko discloses a method of wireless communication performed by a user equipment (UE), comprising: 
 	receiving information identifying an offset between a start of a frame on a first component carrier and a start of a frame on a second component carrier, the first component carrier being one of a primary cell (PCell) or a secondary cell (SCell), and the second component carrier being the other of the PCell or the SCell (Ko; Provisional application; pages 18-19, and pages 21-22 shows and discloses a UE receiving information that indicates time offset between a reference cell/carrier (=PCell) and another cell/carrier (=SCell); 
 	identifying a start of a first slot on the first component carrier and a start of a second slot on the second component carrier that coincide with each other based at least in part on the offset (Ko; Provisional application; pages 18-19 (i.e Example 1) Slot offset =0 and Example 2) Slot offset =+2) and pages 21-22 shows and discloses the start of a first slot in cell#0 and start of a second slot in cell# 1), 
 	determining a maximum time difference between the start of the first slot on the first component carrier and the start of the second slot on the second component carrier (Ko; Provisional application; pages 18-19 shows and discloses maximum time difference between the start of the first slot on the first component carrier and the start of the second slot on the second component carrier); and
 	 communicating on the first component carrier and the second component carrier based at least in part on the start of the first slot or the start of the second slot (Ko; Provisional application; pages 7, 18-19 shows and discloses of transmitting data in the component carriers). 
 	Ko discloses subcarrier spacing, but fails to disclose “whether a subcarrier spacing of the first component carrier is greater than a subcarrier spacing of the second component carrier, and a number of slots per frame in a component carrier, of the first component carrier and the second component carrier, with a larger subcarrier spacing” However, Kazmi discloses  
 	whether a subcarrier spacing of the first component carrier is greater than a subcarrier spacing of the second component carrier, and a number of slots per frame in a component carrier, of the first component carrier and the second component carrier, with a larger subcarrier spacing (Kazmi; [0106]-[0107]; Table 2 shows and discloses subcarrier spacing (i.e 30 KHz) of cell 1 (=1st component carrier) is greater than a subcarrier spacing (=15KHz) of the cell 2 (=2ND  component carrier). 15 KHz, 30 KHz correspond to a larger subcarrier spacing. [0086]-[0087]; [0106] discloses short time resources or slots for larger subcarrier spacing)
 	It is obvious for a person of ordinary skilled in the art to combine teachings before the effective filing date of the invention because both of the references disclose subcarrier spacing. One would be motivated to combine the teachings in order to use the limited resources in an effective way by using different subcarrier spacing for different component carriers or cells. 

As to claims 2 and 25, the rejection of claim 1 as listed above is incorporated herein. In addition, Ko- Kazmi discloses wherein the first slot on the first component carrier is a slot zero of the frame on the first component carrier (Ko; Provisional application; pages 7, 18-19 shows and discloses slot 0 in a subframe).

As to claims 3 and 26, the rejection of claim 1 as listed above is incorporated herein. In addition, Ko- Kazmi discloses wherein the first component carrier is one of:
a component carrier with a lower subcarrier spacing of a subcarrier spacing configured for the PCell and a subcarrier spacing configured for the SCell, wherein the subcarrier spacing configured for the PCell is a lowest subcarrier spacing of any bandwidth part and synchronization signal block configured in the PCell, and wherein the subcarrier spacing configured for the SCell is a lowest subcarrier spacing of any bandwidth part and synchronization signal block configured in the SCell, or
if the PCell and the SCell have a same subcarrier spacing, the PCell (Kazmi; [0106]-[0107]; Table 2 shows and discloses subcarrier spacing for cell 1 and cell2 are the same (i.e 30 KHz). Here Kazmi is applied for the 2nd alternative).

As to claims 4 and 27, the rejection of claim 1 as listed above is incorporated herein. In addition, Ko- Kazmi discloses further comprising:
determining that a subcarrier spacing of the PCell is smaller than or equal to a subcarrier spacing of the SCell, wherein the subcarrier spacing of the PCell is a lowest subcarrier spacing of any bandwidth part and synchronization signal block configured in the PCell, and wherein the subcarrier spacing configured of the SCell is a lowest subcarrier spacing of any bandwidth part and synchronization signal block configured in the SCell (Kazmi; [0030]; [0106]-[0107]; Table 2); and
determining that the first component carrier is the PCell and the second component carrier is the SCell based at least in part on determining that the subcarrier spacing of the PCell is smaller than or equal to the subcarrier (Kazmi; [0019]; [0106]-[0107]; Table 2);

As to claims 5 and 28, the rejection of claim 1 as listed above is incorporated herein. In addition, Ko- Kazmi discloses wherein identifying the start of the first slot on the first component carrier and the start of the second slot on the second component carrier further comprises:
identifying a component carrier associated with a lower frequency, of the PCell and the SCell, as the first component carrier based at least in part on the PCell and the SCell being configured with a same subcarrier spacing that is equal to or greater than 60 kilohertz (Kazmi; [0030]; [0106]-[0107]; Table 2); and

identifying the second slot on the second component carrier as a slot gN mod M, where q is equal to a first value if the PCell is the first component carrier or a second value if the SCell is the first component carrier, N is the offset, and M is a number of slots per frame in a component carrier associated with a higher frequency of the PCell and the SCell (Kazmi; [0030]; [0106]-[0107]; Table 2).

As to claims 6 and 29, the rejection of claim 1 as listed above is incorporated herein. In addition, Ko- Kazmi discloses further comprising determining that the second component carrier is the PCell and the first component carrier is the SCell based at least in part on a subcarrier spacing of the PCell being greater than a subcarrier spacing of the SCell (Kazmi; [0030]; [0106]-[0107]; Table 2).

As to claims 13 and 36, the rejection of claim 1 as listed above is incorporated herein. In addition, Ko- Kazmi discloses wherein the information identifying the offset is received in connection with configuring the SCell (Ko; Provisional application; pages 18-19 (i.e Example 1) Slot offset =0 and Example 2) Slot offset =+2) and pages 21-22 shows and discloses the start of a first slot in cell#0 and start of a second slot in cell# 1).

As to claims 14 and 37, the rejection of claim 1 as listed above is incorporated herein. In addition, Ko- Kazmi discloses wherein the offset identifies a quantity of slots between the start of the frame on the first component carrier and the start of the frame on the second component carrier (Ko; Provisional application; pages 18-19 (i.e Example 1) Slot offset =0 and Example 2) Slot offset =+2) and pages 21-22 shows and discloses the start of a first slot in cell#0 and start of a second slot in cell# 1).

As to claims 47 and 49, the rejection of claim 1 as listed above is incorporated herein. In addition, Ko- Kazmi discloses further comprising determining a maximum time difference between the start of the first slot on the first component carrier and the start of the second slot on the second component carrier, wherein communicating on the first component carrier and the second component carrier is based at least in part on the maximum time difference, wherein the maximum time difference is at least one of a maximum transmit time difference or a maximum receive time difference (Ko; Provisional application; pages 18-19 shows and discloses maximum received time difference between the start of the first slot on the first component carrier and the start of the second slot on the second component carrier. Here Ko is applied for the 2nd alternative)

As to claims 48 and 50, the rejection of claim 1 as listed above is incorporated herein. In addition, Ko- Kazmi discloses wherein the start of the second slot on the second component carrier is a closest slot boundary, of the second component carrier, to the start of the frame on the first component carrier (Ko; Provisional application; pages 4-5 discloses slot boundary).

Allowable Subject Matter
	Claims 8-12 and 31-35 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478